Citation Nr: 9928207	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower extremity, including 
a compound, comminuted fracture of the right femur and injury 
to Muscle Group XIV, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower extremity, including 
injury to Muscle Groups XI and XII, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right lower extremity consisting 
of a compound, comminuted fracture of the right fibula with 
ankle disability, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
February 1954.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
in which the RO denied increased ratings for residuals of a 
shell fragment wound of the right thigh, residuals of a wound 
of the right calf, residuals of a fracture of the right 
fibula with ankle disability, urinary caliculi and varicose 
veins of the right lower extremity.  By a September 1997 
decision, the Board denied an increased rating for urinary 
caliculi.  The remaining issues on appeal were remanded to 
the RO for evidentiary development and consideration of new 
rating criteria for evaluating muscle injuries which became 
effective July 3, 1997.  By an October 1998 rating action, 
the RO granted secondary service connection for degenerative 
joint disease of the right knee, rated 10 percent disabling, 
and denied a combined rating in excess of 60 percent for 
disabilities of the right lower extremity.  No appeal of the 
right knee rating or combined rating issue has been 
initiated.

(Consideration of the first three issues listed above is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDING OF FACT

The veteran experiences moderately severe varicose veins of 
the right lower extremity with pain or cramping on exertion; 
however, he does not experience persistent edema, ulcerations 
or eczema as a result of varicose veins.


CONCLUSION OF LAW

An increased (20 percent) rating for varicose veins of the 
right lower extremity is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating criteria which were in effect prior to January 12, 
1998, allowed for the assignment of a 10 percent rating for 
unilateral varicose veins when there was moderate disability; 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  For unilateral disability, a 20 
percent rating was warranted for moderately severe 
disability; involving superficial veins above and below the 
knee, with varicosities of the long saphenous vein, ranging 
in size from 1 to 2 cm. in diameter, with symptoms of pain or 
cramping on exertion; no involvement of the deep circulation.  
Id.  A 40 percent rating was warranted for severe unilateral 
disability; involving superficial veins above and below the 
knee, with involvement of the long saphenous vein, ranging 
over 2 cm. in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration; no involvement of the 
deep circulation.  Id.  A 50 percent rating was warranted for 
pronounced disability; unilateral or bilateral, the findings 
of the severe condition with secondary involvement of the 
deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation.  Id.  

Under criteria effective from January 12, 1998, in order to 
receive a 20 percent rating, there must be persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1998).  For a 40 percent 
rating, there must be persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Id.  A 60 percent rating requires a showing of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; and a 100 
percent rating may be assigned when there is massive board-
like edema with constant pain at rest.  Id.  (Ratings under 
these criteria are for involvement of a single extremity.  
Id.)  

On recent VA examination of the varicosities in the right 
lower extremity, the VA examiner noted that the veteran had 
cramping pain in his right calf two or three times per week.  
The veteran reported pain at rest in the right leg.  The VA 
examiner indicated that exercise and exertion were precluded 
by the veteran's varicose veins in the right lower extremity.  
On examination, the veteran had one large varicose vein on 
the posterior aspect of the right thigh involving the lesser 
saphenous system.  He had several large varicose veins on the 
posterior aspect of the right calf involving the lesser 
saphenous system and multiple, large varicose veins on the 
medial and anterior aspect of the right lower leg.  The 
diagnostic impression included large varicose veins involving 
the greater and lesser saphenous system and spider 
varicosities of the medial right ankle.  In response to the 
questions posed in the September 1997 Board remand, the VA 
examiner indicated that the veteran had severe varicose veins 
involving the greater saphenous and the lesser saphenous 
system of the right lower extremity.  There was no scarring 
or ulceration as a result of the varicose veins.  There was 
no edema.  Discoloration of the right foot was evident as the 
right foot appeared dusky as compared with the pink color of 
the left foot.  There was no evidence of deep circulation 
involvement and drainage of the varicose veins on elevation 
was observed to be quick.  

In light of findings of involvement both below and above the 
knee, and symptoms of pain and cramping on exertion, the 
Board finds that a 20 percent rating is warranted with 
application of the old rating criteria noted above.  § 4.7.  
However, absent findings of ulceration or edema, or marked 
distortion and sacculation, an increased rating under these 
criteria is not warranted.  38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1997).  Additionally, there is no evidence of 
involvement of deep circulation.  Consequently, a 20 percent 
rating is warranted under the old rating criteria, but no 
more.  Id.  

The Board's analysis under the new criteria is similar.  
Absent findings of persistent edema, subcutaneous induration, 
stasis pigmentation, persistent ulceration, or eczema due to 
varicose veins, a higher rating may not be considered.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).  For 
instance, a 40 percent rating may not be assigned without 
persistent edema and stasis pigmentation or eczema.  Id.  
Given that the veteran is not shown to experience such 
problems as contemplated by the criteria for a rating greater 
than 20 percent, an increase above 20 percent is not 
warranted.  Although he has a change in color of the foot, 
which may be an indication of beginning stasis pigmentation 
or eczema, such a finding does not qualify him for a rating 
greater than that awarded by this decision of the Board.  Id.  


ORDER

An increased (20 percent) rating for varicose veins is 
granted, subject to the laws and regulations governing the 
award of monetary benefits, including provisions controlling 
the assignment of combined ratings, such as 38 C.F.R. § 4.68 
(1998).


REMAND

At the time of the September 1997 remand, the issues 
involving the evaluation of the veteran's residuals of shell 
fragment wounds of the right lower extremity were remanded 
because of a change in the rating criteria for evaluating 
muscle injuries which became effective July 3, 1997.  The RO 
was advised, on remand, to evaluate the veteran's service-
connected residuals of shell fragment wounds of the right 
lower extremity under both the old and new rating criteria, 
whichever were more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Following a review 
of the development undertaken pursuant to the September 1997 
Board remand, the Board finds that additional development and 
further consideration of the rating criteria for evaluating 
muscle injuries is warranted.

Review of the veteran's service medical records reveals that 
the veteran sustained penetrating shell fragment wounds with 
compound, comminuted fractures of the right femur and fibula 
in March 1953 in Korea.  On VA examination in April 1954, 
clinical findings showed a 5-inch scar that was moderately 
adherent and depressed over the anterior mid-lower aspect of 
the right thigh region, with obvious underlying muscle damage 
and adherence to the quadriceps musculature.  Over the mid-
portion of the right lower leg between the tibia and fibula, 
there were 1-centimeter adherent scars.  The veteran was 
noted to have some limitation of full dorsiflexion of the 
right foot and slight atrophy of the right lower extremity.

Pursuant to these findings, the RO granted service connection 
for residuals of a shell fragment wound of the right lower 
extremity as follows:  a compound, comminuted fracture of the 
right femur with severe muscle injury to Muscle Group XIV, 
rated 40 percent disabling; moderately severe muscle injury 
to Muscle Groups XI and XII, rated 20 percent disabling; and 
a compound, comminuted fracture of the right "thigh" with 
slight ankle disability, rated 10 percent disabling.

Under the provisions of both the old and new rating criteria 
for evaluating muscle injuries, a compound, comminuted 
fracture with muscle damage is considered to be severe muscle 
injury.  38 C.F.R. § 4.56 (a) (1998); 38 C.F.R. § 4.72 
(1996).  With respect to the injury to Muscle Groups XI and 
XII, the veteran sustained a compound, comminuted fracture of 
the fibula with muscle damage which would equate to severe 
muscle injury under the regulatory criteria.  Nevertheless, 
against this evidentiary background, the RO assigned a rating 
consistent with only moderately severe muscle injury of the 
calf, whether considered under Muscle Group XI or Muscle 
Group XII.  Id.  

In the September 1997 Board remand, it was requested that the 
RO consider whether separate ratings were warranted for any 
scarring. On VA examination in February 1998, the VA examiner 
commented on the presence of two tender and unsightly scars, 
measuring 4x4 centimeters and 4x3 centimeters on the 
posterior medial aspect of the veteran's right calf.  On the 
lower medial aspect of the veteran's right thigh, the VA 
examiner noted an unsightly, tender scar measuring 10x1 
centimeters.  However, it is not clear whether any such 
scarring was also painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  In order to 
determine whether this is so, further evidentiary development 
is required.  

Where the remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Although the RO alluded to 
the aforementioned scarring in its October 1998 supplemental 
statement of the case (SSOC), because the Board specifically 
called for consideration of whether any separate, compensable 
ratings might be assigned on account of scarring, see Esteban 
v. Brown, 6 Vet. App. 259 (1994), further adjudicatory action 
specific to this previous remand instruction is required.  
Stegall, supra.  

The Board recognizes that the RO determined that a combined 
rating higher than 60 percent could not be awarded under 
38 C.F.R. § 4.68, and that such a determination may have 
affected the adjudication of the disabilities of the right 
lower extremity.  The Board finds that consideration should 
nevertheless be given to whether any increase is warranted 
for any of the three disorders specifically covered by this 
remand, or whether separate compensable ratings are warranted 
for any scarring.  Such an approach is consistent with the 
RO's analysis in its award of a separate 10 percent rating 
for right knee disability in October 1998, but denial of a 
higher combined rating.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
ascertain whether he has received any 
treatment for his service-connected 
residuals of wounds of the right lower 
extremity since February 1998, the date 
of the most recent VA examination.  Based 
on his response, and with appropriate 
releases, the RO should obtain a copy of 
all treatment records pertaining to the 
veteran's right lower extremity from the 
identified source(s), and associate them 
with the claims folder.

2.  The RO should schedule the veteran 
for an examination of scars of the right 
lower extremity.  Each scar identified as 
a residual of an in-service wound should 
be described in detail.  The examiner 
should state whether any such scar is 
poorly nourished with repeated 
ulceration, or whether any such scar is 
both tender and painful on objective 
demonstration.  

3.  The RO should thereafter review the 
veteran's increased rating claims on the 
basis of all evidence of record and all 
applicable law and regulations.  In so 
doing, the RO should determine whether, 
in consideration of the veteran's claims 
for increased ratings for his service-
connected residuals of shell fragment 
wounds, the regulations in effect prior 
to July 3, 1997, or the newly amended 
criteria for evaluation of muscle 
disabilities, are more favorable to the 
veteran. The RO should also consider 
whether entitlement to separate 
compensable ratings for any scars of the 
right thigh or right calf regions are 
appropriate, based on current clinical 
findings.

4.  If any benefit sought is not granted 
to the veteran's satisfaction, he and his 
representative should be provided with a 
SSOC.  The veteran and his representative 
should be provided with a reasonable 
amount of time to respond to the SSOC.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of this 
remand are to further develop the record and to afford the 
appellant due process of law.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted as to the remanded issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






